UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-2067



XIU QIN SU,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-117-039)


Submitted:    March 13, 2006                 Decided:   April 19, 2006


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stuart Altman, LAW OFFICE OF STUART ALTMAN, New York, New York, for
Petitioner.    Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Daniel E. Goldman, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Xiu Qin Su, a native and citizen of the People’s Republic

of China, petitions for review of the Board of Immigration Appeals’

order affirming without opinion the immigration judge’s decision

denying asylum.*      We deny the petition for review.

              The decision to grant or deny asylum relief is conclusive

“unless manifestly contrary to the law and an abuse of discretion.”

8 U.S.C. § 1252(b)(4)(D) (2000).          We have reviewed the immigration

judge’s decision and the administrative record and find the record

supports      the   conclusion     that   Su    failed    to   establish     past

persecution or a well founded fear of persecution.                See 8 C.F.R.

§ 1208.13(a) (2004) (stating that the burden of proof is on the

alien    to    establish     his    eligibility     for     asylum);   INS    v.

Elias-Zacarias, 502 U.S. 478, 483 (1992).                 The record does not

compel a different result.

              Accordingly,   we    deny   the   petition    for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                               PETITION DENIED




     *
      Su has waived any challenge to the denial of withholding from
removal and withholding under the Convention Against Torture by not
arguing against the denials in her brief. See Yousefi v. INS, 260
F.3d 318, 326 (4th Cir. 2001).

                                     - 2 -